J-S12031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.D., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.R., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 195 EDA 2022

            Appeal from the Order Entered December 27, 2021
   In the Court of Common Pleas of Montgomery County Juvenile Division
                     at No(s): CP-46-DP-0000107-2021

 IN THE INTEREST OF: K.W.-R.., A        :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.R., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 196 EDA 2022

            Appeal from the Order Entered December 27, 2021
   In the Court of Common Pleas of Montgomery County Juvenile Division
                     at No(s): CP-46-DP-0000108-2021


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

DISSENTING MEMORANDUM BY BOWES, J.:                  FILED JULY 29, 2022

     I respectfully dissent.   While my learned colleagues dismiss these

consolidated appeals after finding that Mother’s argument is substantially

underdeveloped, I would address the merits of Mother’s challenge and affirm.

     The majority summarized the family’s involvement with the Montgomery

Officer of Children and Youth (“OCY”). Hence, I only reiterate the key facts
J-S12031-22


and procedural history as they relate to the decision to dismiss these appeals.

Mother has two children: N.D., born June 2013, and K.W.-R., born September

2018. The juvenile court adjudicated N.D. dependent on June 8, 2021, based,

in part, on allegations of physical abuse and neglect.            Mother was

subsequently indicated as a perpetrator of abuse against N.D. The juvenile

court entered a finding of aggravated circumstances against Mother, who, in

turn, asserted that N.D.’s mental health problems posed a physical threat to

K.W.-R.

      Although the juvenile court had previously dismissed OCY’s prior

dependency petition relating to K.W.-R., as N.D.’s allegations of abuse also

implicated the safety of K.W.-R, OCY revived it petitions on July 9, 2021.

While that petition was pending, the juvenile court ordered, inter alia, that

Mother cooperate with OCY in scheduling supervised sibling visitation between

the children. Trial Court Order, 8/6/21. The juvenile court reiterated similar

directives in a permanency review order concerning N.D. See Permanency

Review Order, 6/20/21, at 3. The court adjudicated K.W.-R. dependent on

August 20, 2021, restating the prior visitation requirement and directing

Mother to arrange for K.W.-R. to be evaluated by the Children’s Hospital of

Philadelphia Suspected Child Abuse and Neglect (“CHOP SCAN”) team.

Adjudication and Disposition, 8/20/21, at 3.

      Mother did not comply with the aforementioned directives, OCY filed the

parallel petitions for contempt that are the genesis of this appeal, and Mother


                                     -2-
J-S12031-22


moved with K.W.-R to New Jersey, refusing to disclose the child’s location.

The contempt petitions alleged that Mother failed to comply with supervised

sibling visitation or schedule the child abuse assessment.      In addition to

sanctions, OCY sought a further directive from the juvenile court requiring

Mother to comply with “the Court's Order to have [K.W.-R.] assessed at CHOP

by the SCAN team, allow [K.W.-R] to have visitation with her sibling, and

cooperate with the Montgomery County Office of Children & Youth.” Motion

for Contempt, 11/8/21, at 2.

      The juvenile court held the motions for contempt in abeyance to provide

Mother an opportunity to comply with the court-ordered directives and, in light

of Mother’s surreptitious relocation, it added instructions for Mother to

cooperate with agency caseworkers in both New Jersey and Montgomery

County.   Mother scheduled K.W.-R.’s child abuse assessment for January

2022, and the New Jersey agency completed a home visit on Mother’s

residence. Although Mother scheduled the supervised sibling visitation, the

visit did not occur because Mother insisted on overseeing the visit, ostensibly

for the protection of K.W.-R., and N.D. countered that “he did not feel

comfortable or safe having Mother in the room with him.” Trial Court Opinion,

2/7/22, at 10. As the juvenile court later characterized the situation, “The

visit did not occur because there was no way to facilitate the visit where both

Mother and N.D. felt comfortable.” Id.




                                     -3-
J-S12031-22


      The juvenile court ultimately denied OCY’s motions for contempt.

Significantly, the trial court determined that Mother substantially complied

with the pertinent orders by scheduling the abuse assessment, home visit,

and supervised sibling visitation, but Mother’s obdurate behavior during the

visitation required further action.    “Accordingly, the court issued an order

providing specific and detailed directives.” Id. at 12.

      These timely appeals followed, wherein Mother challenges the inclusion

of the additional directives in the order denying the motion for contempt. That

is, she asserts the order exceeded the scope of relief that OCY sought in the

motion for contempt.     As noted, the majority dismisses the appeals after

finding that Mother’s argument is substantially underdeveloped.           For the

following reasons, I disagree.

      The majority accurately observes that our rules of appellate procedure

require appellants to support his or her argument with legal analysis and

citation to pertinent authority.       Majority memorandum at 5 (quoting

Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.Super. 2020)). Likewise,

it correctly notes, that where an issue is insufficiently developed in briefs, this

Court may dismiss the appeal or find the issue waived.                 Id., citing

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super. 2007). Instantly,

the majority found Mother failed to identify the specific portion of the contempt

orders that she believed exceeded the scope of relief that Montgomery County

Office of Children and Youth sought. Id. at 6. It further reasoned that, while


                                       -4-
J-S12031-22


Mother did, in fact, cite authority to support her legal proposition, she failed

to “analyze and apply the cited case law to the facts of this case.” Id. I

disagree that waiver is warranted in this case.

      While Mother dedicated the bulk of her brief to establishing justiciability,

it is clear that she challenged the trial court’s contempt order because it

allegedly exceed the court’s scope of relief by addressing twelve substantive

matters that she asserts did not relate to her contumacious conduct. See

Mother’s brief at 13-14. Whereas the majority finds that Mother’s failure to

identify the twelve directives precluded this Court from effectuating

meaningful appellate, those enumerated directives are obvious from the face

of the contempt order, a copy of which is attached to Mother’s brief. Indeed,

the majority deftly summarizes the following conditions in setting forth the

procedural history of this appeal. See Majority Memorandum at 4.

      In denying the OCY’s motion for contempt, the juvenile court ordered

as follows:

            1.   Mother shall undergo a parenting capacity evaluation
      by Dr. Stephen Miksic.

           2.    Mother shall take child K.W.-R. to the scheduled CHOP
      Scan on January 6, 2022.

            3.     Siblings N.D. and K.W.-R. shall have in-person
      supervised visitation biweekly. Mother shall cooperate with OCY
      to schedule a visit once every two weeks. Mother may transport
      K.W.-R. to the visit or transportation for the child may be provided
      by OCY. Visits shall be supervised by the Office of Children and
      Youth or any other OCY approved supervisor. Under no
      circumstances is Mother permitted to be present with the children
      for the visits.

                                      -5-
J-S12031-22



           4.    Mother shall have no contact with N.D.

           5.     Mother shall cooperate with Montgomery County OCY
     and all service providers.

           6.    Mother shall cooperate with any child protective
     service agency in the State of New Jersey, where she moved while
     under the jurisdiction of this Court.

           7.     Since the children were adjudicated dependent by this
     court and Mother moved out of state without approval or notice,
     Montgomery County Juvenile Court shall retain jurisdiction over
     this matter. OCY shall retain jurisdiction over the children for the
     court to determine all matters in relation to custody, supervision,
     care and disposition of the children until they are adopted, reach
     majority, become self-supporting or are discharged with the
     concurrence of the appropriate authority in the State of New
     Jersey. Such Jurisdiction shall also include the power to effect or
     cause the return of the child or its transfer to another location and
     custody pursuant to law. OCY shall continue to have financial
     responsibility for support and maintenance of the child during the
     period of the placement in the State of New Jersey.

          8.    OCY shall submit a referral to the State of New Jersey
     under ICPC Article V - Retention of Jurisdiction.

           9.     Mother shall not record any person without their
     specific stated consent. Counsel for Mother shall advise her of the
     criminal statutes of the Pennsylvania Wiretap Act which makes
     recording another person without their consent a felony offense.

           10. The next scheduled hearing for both children is a
     Permanency Review scheduled for January 12, 2022 at 3:00 PM
     before the Honorable Garrett Page. These hearing shall be held
     in-person at the Montgomery County Juvenile Court. Mother and
     daughter K.W.-R. shall arrive no later than 2:30 PM and the child
     shall have the opportunity to speak privately and confidentially
     with her attorney, Lara Kash, Esquire. Neither Mother, nor any
     other person on Mother's behalf, may be present when the child
     speaks with her counsel.

            11   Both children shall be seen by the court and counsel
     prior to the commencement of the hearing. Mother shall not be

                                     -6-
J-S12031-22


      present. Thereafter the children may be excused from the
      courtroom for good cause.

             12. In addition to the bi-weekly supervised in-person
      sibling visits scheduled with OCY, the siblings shall have a
      supervised visit in the secure children’s waiting room at Juvenile
      Court while the hearing is underway. Mother shall not be
      permitted into the secured area or the children’s waiting room.

Trial Court Order, 12/23/21 at 1-2 (cleaned up).

      As the conditions that Mother challenges are readily available from the

order attached to her brief, I cannot countenance the majority’s finding that

Mother failed to identify those same conditions in asserting that the trial court

exceeded the scope of the relief requested in OCY’s motion for contempt.

Further, she cited pertinent legal authority for the proposition that “A trial

court generally exceeds its authority if it grants relief outside of that

requested.” Mother brief at 13 (citing Jones v. McGreevy, 270 A.3d 1, 22

(Pa.Super. 2022) (“We deem the trial court’s declaration of all property being

immune from attachment to be in error, as the order goes well beyond the

scope of the relief sought by Appellant and the procedural posture of this

case.”)).

      Accordingly, I would address the merits of Mother’s assertion.

      Our standard of review follows:

      On appeal from an order [concerning] contempt of court, our
      scope of review is very narrow, and we place great reliance on the
      court's discretion. The court abuses its discretion if it misapplies
      the law or exercises its discretion in a manner lacking reason.
      Each court is the exclusive judge of contempts against its process.
      The contempt power is essential to the preservation of the court’s
      authority and prevents the administration of justice from falling

                                      -7-
J-S12031-22


      into disrepute. Absent an error of law or an abuse of discretion,
      we will not disrupt [the order] if the record supports the court’s
      findings.

Thomas v. Thomas, 194 A.3d 220, 225–26 (Pa.Super. 2018) (quotations

and internal citations omitted).

      As noted, Mother asserts that the trial court abused its discretion by

imposing various requirements upon the parties in the order denying OYC’s

motion for contempt. Mother’s brief at 13-14. Specifically, she complains

that the enumerated conditions exceeded the scope of the relief sought, which

was simply to hold Mother in contempt of the August 2021 orders for, inter

alia, allegedly failing to have K.W.-R. assessed for suspected child abuse and

refusing to permit K.W.-R to participate in the court-ordered supervised

visitation with N.D. Mother contends that the trial court’s contempt orders

require her to perform conditions that were neither related to the motion for

contempt nor sought by OCY.        Id. at 14.

      Upon review of the certified record, I can discern no abuse of discretion

or legal error in the juvenile court’s decision to impose various conditions upon

the parties in denying OCY’s motions for contempt against Mother.          First,

contrary to Mother’s protestations, OCY’s motions specifically requested

directives relating to sibling visitation and the child abuse assessment. See

Motion for Contempt, 11/8/21, at 2. Hence, the inclusion of those conditions

did not exceed the scope of the relief requested. Furthermore, as the juvenile

court explained, the enumerated directives either reiterated the previously

imposed conditions or provided clarification on those matters.       Trial Court


                                       -8-
J-S12031-22



Opinion, 2/7/22, at 12. The court addressed each of the pertinent conditions,

explained when it was originally imposed, and noted Mother’s level of

compliance. Id. at 12-17. Insofar as the juvenile court is required to serve

the best interest of the children and ensure their continued safety, I believe

that the inclusion of the enumerated conditions constitutes a reasonable

exercise of discretion, particularly, in light of Mother’s indicated finding of

abuse as to N.D., unsanctioned move to New Jersey, reluctance to schedule

the child abuse assessment for K.W.-R., and her persistent interference with

the supervised sibling visitations between N.D. and K.W.-R.

      For the foregoing reasons, I would affirm the juvenile court order.




                                     -9-